Eckert, C. J. Claimant, Mary I. Hediger, is the widow of John T. Hediger, deceased, who was formerly employed by the Department of Public Works and Buildings, Division of Highways, as an equipment operator. On June 9, 1947 while performing his duties as such operator, a road grader knocked down the decedent and passed over him. Death occurred a few hours later. Claimant, as widow of the deceased" employee, seeks an award for the death of her husband under the provisions of the Workmen’s Compensation Act. At the time of the accident, which resulted in the death of John T. Hediger, the employer and employee were operating under the provisions of the Workmen’s Compensation Act of this state, and notice of the accident and claim for compensation were made within the time provided by the act. The accident arose out of and in the course of decedent’s employment. Decedent had been employed by the respondent continuously for more than one year prior to his death at a salary of $2,040 per annum. Under Section 10 (a) of the Workmen’s Compensation Act, compensation must be computed on the basis of this annual wage, making the decedent’s average weekly wage $39.23, and his compensation rate the maximum of $15.00 per week. The death having occurred subsequent to July 1, 1945 this must be increased 20%, making a compensation rate of $18.00 per week. The decedent had no children under sixteen years of age dependent upon him for support at the time of his death. Claimant is therefore entitled to an award under Section 7 (a) of the' Workmen’s Compensation Act in the amount of $4,000.00, which must be increased 20%, making a total award of $4,800.00. An award is therefore made in favor of the claimant, Mary I. Hediger, in the amount of $4,800.00, to be paid to her as follows: $ 396.00 which has accrued and is payable forthwith; $4,404.00 is payable in weekly installments of $18.00 per week, beginning November 10, 1947, for a period of 244 weeks with an additional final payment of $12.00. All future payments being subject to the terms and conditions of the Workmen’s Compensation Act of Illinois, jurisdiction of this cause is specifically reserved for the entry of such further orders as may from time to time be necessary. This award is subject to the approval of the Governor as provided in Section 3 of “An Act concerning the payment of compensation awards to State employees.”